Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
Claim(s) 1,3,5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venkatraman et al (2014/0316305).
Re claim 1; 
A method for filtering heart rate signal sensor data based upon multi-sensor contextual environmental information, the method comprising: receiving heart rate signal sensor data (see at least figure 12b which shows a heart rate sensor); receiving at least one other type of sensor data; (see at least figure 12b which shows a motion sensor) applying a filtering algorithm to the heart rate signal sensor data in conjunction with the at least one other type of sensor data to remove some of the heart rate signal sensor data (see at least ¶112.  The heart rate signal includes the motion artifacts); and outputting the filtered heart rate signal sensor data.(see at least figure 9)

Re claim 3;
A computer program product for filtering heart rate signal sensor data, the computer program product comprising a nontransitory computer readable (see at least ¶98), the program instructions executable by a computer to cause the computer to: receive heart rate signal sensor data; (see at least figure 12b which shows a heart rate sensor);  receive at least one other type of sensor data;  (see at least figure 12b which shows a motion sensor) CADNP004-43-apply a filtering algorithm to the heart rate signal sensor data in conjunction with the at least one other type of sensor data to remove some of the heart rate signal sensor data; (see at least ¶112.  The heart rate signal includes the motion artifacts); and output the filtered heart rate signal sensor data. (see at least figure 9)

Re claim 5;
A system, comprising: a processor; and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, (see at least ¶98), the logic being configured to: receive heart rate signal sensor data; (see at least figure 12b which shows a heart rate sensor); receive at least one other type of sensor data; (see at least figure 12b which shows a motion sensor)  apply a filtering algorithm to the heart rate signal sensor data in conjunction with the at least one other type of sensor data to remove some of the heart rate signal sensor data; (see at least ¶112.  The heart rate signal includes the motion artifacts); and output the filtered heart rate signal sensor data. (see at least figure 9)
Claim Rejections - 35 USC § 103
Claim 2,4,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al (2014/0316305) and Carnes et al (2014/0022256).
Re claim 2;
The method as recited in claim 1, comprising aligning the heart rate signal sensor data with the at least one other type of sensor data using time stamps thereof. (Venkatraman does not explicitly teach aligning with time stamps.  Carnes is considered to teach aligning various sensed parameters, including ECG, heart rate, respiration etc.; see at least abstract and ¶5,26.  Further, time stamps are taught at least ¶46.  Further, respiration is considered to be motion in that respiration sensors sense motion of the diaphragm or chest to indicate respiration activity.  To use such teachings of Carnes would have been obvious since it would merely yield predictable results such as giving the user the ability to correlate heart rate with other sensed conditions).

Re claims 4,6, see comments supra re claim 2.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Scott M. Getzow/         Primary Examiner, Art Unit 3792